
	
		I
		112th CONGRESS
		1st Session
		H. R. 1789
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Paulsen (for
			 himself, Ms. Sutton,
			 Mr. LaTourette, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to provide standards and procedures to guide both State and
		  local law enforcement agencies and law enforcement officers during internal
		  investigations, interrogation of law enforcement officers, and administrative
		  disciplinary hearings, to ensure accountability of law enforcement officers, to
		  guarantee the due process rights of law enforcement officers, and to require
		  States to enact law enforcement discipline, accountability, and due process
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Law Enforcement
			 Discipline, Accountability, and Due Process Act of
			 2011.
		2.Findings and
			 declaration of purpose and policy
			(a)FindingsCongress
			 finds that—
				(1)the rights of law
			 enforcement officers to engage in political activity or to refrain from
			 engaging in political activity, except when on duty, or to run as candidates
			 for public office, unless such service is found to be in conflict with their
			 service as officers, are activities protected by the First Amendment of the
			 United States Constitution, as applied to the States through the 14th Amendment
			 of the United States Constitution, but these rights are often violated by the
			 management of State and local law enforcement agencies;
				(2)a
			 significant lack of due process rights of law enforcement officers during
			 internal investigations and disciplinary proceedings has resulted in a loss of
			 confidence in these processes by many law enforcement officers, including those
			 unfairly targeted for their labor organization activities or for their
			 aggressive enforcement of the laws, demoralizing many rank and file officers in
			 communities and States;
				(3)unfair treatment
			 of officers has potentially serious long-term consequences for law enforcement
			 by potentially deterring or otherwise preventing officers from carrying out
			 their duties and responsibilities effectively and fairly;
				(4)the lack of
			 labor-management cooperation in disciplinary matters and either the perception
			 or the actuality that officers are not treated fairly detrimentally impacts the
			 recruitment of and retention of effective officers, as potential officers and
			 experienced officers seek other careers which has serious implications and
			 repercussions for officer morale, public safety, and labor-management relations
			 and strife and can affect interstate and intrastate commerce, interfering with
			 the normal flow of commerce;
				(5)there are serious
			 implications for the public safety of the citizens and residents of the United
			 States which threatens the domestic tranquility of the United States because of
			 a lack of statutory protections to ensure—
					(A)the due process
			 and political rights of law enforcement officers;
						(B)fair and thorough internal
			 investigations and interrogations of and disciplinary proceedings against law
			 enforcement officers; and
						(C)effective procedures for receipt,
			 review, and investigation of complaints against officers, fair to both officers
			 and complainants; and
						(6)resolving these
			 disputes and problems and preventing the disruption of vital police services is
			 essential to the well-being of the United States and the domestic tranquility
			 of the Nation.
				(b)Declaration of
			 policyCongress declares that it is the purpose of this Act and
			 the policy of the United States to—
				(1)protect the due
			 process and political rights of State and local law enforcement officers and
			 ensure equality and fairness of treatment among such officers;
				(2)provide continued
			 police protection to the general public;
				(3)provide for the
			 general welfare and ensure domestic tranquility; and
				(4)prevent any
			 impediments to the free flow of commerce, under the rights guaranteed under the
			 United States Constitution and Congress authority thereunder.
				3.Discipline,
			 accountability, and due process of officersThe Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3781 et seq.)
			 is amended—
			(1)by redesignating
			 part JJ, as added by section 952 of Public Law 110–315 (relating to Loan
			 Repayment for Prosecutors and Public Defenders), as part LL, and moving such
			 part so that such part follows part KK;
			(2)in part LL, as so
			 redesignated and moved by paragraph (1), by redesignating section 3001 as
			 section 3021; and
			(3)by adding at the
			 end the following new part:
				
					MMDiscipline,
				accountability, and due process of State and local law enforcement
				officers
						3031.Discipline,
				accountability, and due process of State and local law enforcement
				officers
							(a)DefinitionsIn
				this section:
								(1)Disciplinary
				actionThe term disciplinary action means any
				adverse personnel action, including suspension, reduction in pay, rank, or
				other employment benefit, dismissal, involuntary transfer, reassignment,
				unreasonable denial of secondary employment, or similar punitive action taken
				against a law enforcement officer.
								(2)Disciplinary
				hearingThe term disciplinary hearing means an
				administrative hearing initiated by a law enforcement agency against a law
				enforcement officer based on an alleged violation of law that, if proven, would
				subject the law enforcement officer to disciplinary action.
								(3)Emergency
				suspensionThe term emergency suspension means the
				temporary action by a law enforcement agency of relieving a law enforcement
				officer from the active performance of law enforcement duties without a
				reduction in pay or benefits when the law enforcement agency, or an official
				within that agency, determines that there is probable cause, based upon the
				conduct of the law enforcement officer, to believe that the law enforcement
				officer poses an immediate threat to the safety of that officer, other persons,
				or the property of other persons.
								(4)InvestigationThe
				term investigation—
									(A)means an action
				taken to determine whether a law enforcement officer violated a law by a public
				agency or a person employed by a public agency, acting alone or in cooperation
				with or at the direction of another agency, or a division or unit within
				another agency, regardless of a denial by such an agency that any such action
				is not an investigation; and
									(B)includes—
										(i)asking questions
				of any other law enforcement officer or non-law enforcement officer;
										(ii)conducting
				observations;
										(iii)reviewing and
				evaluating reports, records, or other documents; and
										(iv)examining
				physical evidence.
										(5)Law enforcement
				officerThe terms law enforcement officer and
				officer have the meaning given the term law enforcement
				officer in section 1204, except that such terms do not include a law
				enforcement officer employed by the United States, or any department, agency,
				or instrumentality thereof.
								(6)Personnel
				recordThe term personnel record means any document,
				whether in written or electronic form and irrespective of location, that has
				been or may be used in determining the qualifications of a law enforcement
				officer for employment, promotion, transfer, additional compensation,
				termination, or any other disciplinary action.
								(7)Public agency
				and law enforcement agencyThe terms public agency
				and law enforcement agency have the meaning given the term
				public agency in section 1204, except that such terms do not
				include the United States, or any department, agency, or instrumentality
				thereof.
								(8)Summary
				punishmentThe term summary punishment means
				punishment imposed for a violation of law—
									(A)that does not
				result in any disciplinary action; or
									(B)that has been
				negotiated and agreed upon by the law enforcement agency and the law
				enforcement officer, based upon a written waiver by the officer of the rights
				of that officer under
				subsection (i) and any other applicable
				law or constitutional provision, after consultation with the counsel or
				representative of that officer.
									(b)Applicability
								(1)In
				generalThis section sets forth the due process rights, including
				procedures, that shall be afforded a law enforcement officer who is the subject
				of an investigation or disciplinary hearing.
								(2)NonapplicabilityThis
				section does not apply in the case of—
									(A)an investigation
				of specifically alleged conduct by a law enforcement officer that, if proven,
				would constitute a violation of a statute providing for criminal penalties;
				or
									(B)a nondisciplinary
				action taken in good faith on the basis of the employment related performance
				of a law enforcement officer.
									(c)Political
				activity
								(1)Right to engage
				or not to engage in political activityExcept when on duty or
				acting in an official capacity, a law enforcement officer shall not be
				prohibited from engaging in political activity or be denied the right to
				refrain from engaging in political activity.
								(2)Right to run for
				elective officeA law enforcement officer shall not be—
									(A)prohibited from
				being a candidate for an elective office or from serving in such an elective
				office, solely because of the status of the officer as a law enforcement
				officer; or
									(B)required to resign
				or take an unpaid leave from employment with a law enforcement agency to be a
				candidate for an elective office or to serve in an elective office, unless such
				service is determined to be in conflict with or incompatible with service as a
				law enforcement officer.
									(3)Adverse
				personnel actionAn action by a public agency against a law
				enforcement officer, including requiring the officer to take unpaid leave from
				employment, in violation of this subsection shall be considered an adverse
				personnel action within the meaning of subsection (a)(1).
								(d)Effective
				procedures for receipt, review, and investigation of complaints against law
				enforcement officers
								(1)Complaint
				processNot later than 1 year after the effective date of this
				section, each law enforcement agency shall adopt and comply with a written
				complaint procedure that—
									(A)authorizes persons
				from outside the law enforcement agency to submit written complaints about a
				law enforcement officer to—
										(i)the law
				enforcement agency employing the law enforcement officer; or
										(ii)any other law
				enforcement agency charged with investigating such complaints;
										(B)sets forth the
				procedures for the investigation and disposition of such complaints;
									(C)provides for
				public access to required forms and other information concerning the submission
				and disposition of written complaints; and
									(D)requires
				notification to the complainant in writing of the final disposition of the
				complaint and the reasons for such disposition.
									(2)Initiation of an
				investigation
									(A)In
				generalExcept as provided in subparagraph (B), an investigation
				based on a complaint from outside the law enforcement agency shall commence not
				later than 15 days after the receipt of the complaint by—
										(i)the law
				enforcement agency employing the law enforcement officer against whom the
				complaint has been made; or
										(ii)any other law
				enforcement agency charged with investigating such a complaint.
										(B)ExceptionSubparagraph
				(A) does not apply if—
										(i)the law
				enforcement agency determines from the face of the complaint that each
				allegation does not constitute a violation of law; or
										(ii)the complainant
				fails to comply substantially with the complaint procedure of the law
				enforcement agency established under this section.
										(3)Complainant or
				victim conflict of interestThe complainant or victim of the
				alleged violation of law giving rise to an investigation under this subsection
				may not conduct or supervise the investigation or serve as an
				investigator.
								(e)Notice of
				investigation
								(1)In
				generalAny law enforcement officer who is the subject of an
				investigation shall be notified of the investigation 24 hours before the
				commencement of questioning or to otherwise being required to provide
				information to an investigating agency.
								(2)Contents of
				noticeNotice given under paragraph (1) shall include—
									(A)the nature and
				scope of the investigation;
									(B)a description of
				any allegation contained in a written complaint;
									(C)a description of
				each violation of law alleged in the complaint for which suspicion exists that
				the officer may have engaged in conduct that may subject the officer to
				disciplinary action; and
									(D)the name, rank,
				and command of the officer or any other individual who will be conducting the
				investigation.
									(f)Rights of law
				enforcement officers prior to and during questioning incidental to an
				investigationIf a law enforcement officer is subjected to
				questioning incidental to an investigation that may result in disciplinary
				action against the officer, the following minimum safeguards shall
				apply:
								(1)Counsel and
				representation
									(A)In
				generalAny law enforcement officer under investigation shall be
				entitled to effective counsel by an attorney or representation by any other
				person who the officer chooses, such as an employee representative, or both,
				immediately before and during the entire period of any questioning session,
				unless the officer consents in writing to being questioned outside the presence
				of counsel or representative.
									(B)Private
				consultationDuring the course of any questioning session, the
				officer shall be afforded the opportunity to consult privately with counsel or
				a representative, if such consultation does not repeatedly and unnecessarily
				disrupt the questioning period.
									(C)Unavailability
				of counselIf the counsel or representative of the law
				enforcement officer is not available within 24 hours of the time set for the
				commencement of any questioning of that officer, the investigating law
				enforcement agency shall grant a reasonable extension of time for the law
				enforcement officer to obtain counsel or representation.
									(2)Reasonable hours
				and timeAny questioning of a law enforcement officer under
				investigation shall be conducted at a reasonable time when the officer is on
				duty, unless exigent circumstances compel more immediate questioning, or the
				officer agrees in writing to being questioned at a different time, subject to
				the requirements of subsections (e) and (f)(1).
								(3)Place of
				questioningUnless the officer consents in writing to being
				questioned elsewhere, any questioning of a law enforcement officer under
				investigation shall take place—
									(A)at the office of
				the individual conducting the investigation on behalf of the law enforcement
				agency employing the officer under investigation; or
									(B)the place at which
				the officer under investigation reports for duty.
									(4)Identification
				of questionerBefore the commencement of any questioning, a law
				enforcement officer under investigation shall be informed of—
									(A)the name, rank,
				and command of the officer or other individual who will conduct the
				questioning; and
									(B)the relationship
				between the individual conducting the questioning and the law enforcement
				agency employing the officer under investigation.
									(5)Single
				questionerDuring any single period of questioning of a law
				enforcement officer under investigation, each question shall be asked by or
				through 1 individual.
								(6)Reasonable time
				periodAny questioning of a law enforcement officer under
				investigation shall be for a reasonable period of time and shall allow
				reasonable periods for the rest and personal necessities of the officer and the
				counsel or representative of the officer, if such person is present.
								(7)No threats,
				false statements, or promises to be made
									(A)In
				generalExcept as provided in subparagraph (B), no threat
				against, false or misleading statement to, harassment of, or promise of reward
				to a law enforcement officer under investigation shall be made to induce the
				officer to answer any question, give any statement, or otherwise provide
				information.
									(B)ExceptionThe
				law enforcement agency employing a law enforcement officer under investigation
				may require the officer to make a statement relating to the investigation by
				explicitly threatening disciplinary action, including termination, only
				if—
										(i)the officer has
				received a written grant of use and derivative use immunity or transactional
				immunity by a person authorized to grant such immunity; and
										(ii)the statement
				given by the law enforcement officer under such an immunity may not be used in
				any subsequent criminal proceeding against that officer.
										(8)Recording
									(A)In
				generalAll questioning of a law enforcement officer under an
				investigation shall be recorded in full, in writing or by electronic device,
				and a copy of the transcript shall be provided to the officer under
				investigation before any subsequent period of questioning or the filing of any
				charge against that officer.
									(B)Separate
				recordingTo ensure the accuracy of the recording, an officer may
				utilize a separate electronic recording device, and a copy of any such
				recording (or the transcript) shall be provided to the public agency conducting
				the questioning, if that agency so requests.
									(9)Use of honesty
				testing devices prohibitedNo law enforcement officer under
				investigation may be compelled to submit to the use of a lie detector, as
				defined in section 2 of the Employee Polygraph Protection Act of 1988 (29
				U.S.C. 2001).
								(g)Notice of
				investigative findings and disciplinary recommendation and opportunity To
				submit a written response
								(1)NoticeNot
				later than 30 days after the conclusion of an investigation under this section,
				the person in charge of the investigation or the designee of that person shall
				notify the law enforcement officer who was the subject of the investigation, in
				writing, of the investigative findings and any recommendations for disciplinary
				action.
								(2)Opportunity to
				submit written response
									(A)In
				generalNot later than 30 days after receipt of a notification
				under paragraph (1), and before the filing of any charge seeking the discipline
				of such officer or the commencement of any disciplinary proceeding under
				subsection (h), the law enforcement officer who was the subject of the
				investigation may submit a written response to the findings and recommendations
				included in the notification.
									(B)Contents of
				responseThe response submitted under subparagraph (A) may
				include references to additional documents, physical objects, witnesses, or any
				other information that the law enforcement officer believes may provide
				exculpatory evidence.
									(h)Disciplinary
				hearing
								(1)Notice of
				opportunity for hearingExcept in a case of summary punishment or
				emergency suspension (subject to subsection (k)), before the imposition of any
				disciplinary action the law enforcement agency shall notify the officer that
				the officer is entitled to a due process hearing by an independent and
				impartial hearing officer or board.
								(2)Requirement of
				determination of violationNo disciplinary action may be taken
				against a law enforcement officer unless an independent and impartial hearing
				officer or board determines, after a hearing and in accordance with the
				requirements of this subsection, that the law enforcement officer committed a
				violation of law.
								(3)Time
				limitNo disciplinary charge may be brought against a law
				enforcement officer unless—
									(A)the charge is
				filed not later than the earlier of—
										(i)1
				year after the date on which the law enforcement agency filing the charge had
				knowledge or reasonably should have had knowledge of an alleged violation of
				law; or
										(ii)90 days after the
				commencement of an investigation; or
										(B)the requirements
				of this paragraph are waived in writing by the officer or the counsel or
				representative of the officer.
									(4)Notice of
				hearingUnless waived in writing by the officer or the counsel or
				representative of the officer, not later than 30 days after the filing of a
				disciplinary charge against a law enforcement officer, the law enforcement
				agency filing the charge shall provide written notification to the law
				enforcement officer who is the subject of the charge, of—
									(A)the date, time,
				and location of any disciplinary hearing, which shall be scheduled in
				cooperation with the law enforcement officer, or the counsel or representative
				of the officer, and which shall take place not earlier than 30 days and not
				later than 60 days after notification of the hearing is given to the law
				enforcement officer under investigation;
									(B)the name and
				mailing address of the independent and impartial hearing officer, or the names
				and mailing addresses of the independent and impartial hearing board members;
				and
									(C)the name, rank,
				command, and address of the law enforcement officer prosecuting the matter for
				the law enforcement agency, or the name, position, and mailing address of the
				person prosecuting the matter for a public agency, if the prosecutor is not a
				law enforcement officer.
									(5)Access to
				documentary evidence and investigative fileUnless waived in
				writing by the law enforcement officer or the counsel or representative of that
				officer, not later than 15 days before a disciplinary hearing described in
				paragraph (4)(A), the law enforcement officer shall be provided with—
									(A)a copy of the
				complete file of the pre-disciplinary investigation; and
									(B)access to and, if
				so requested, copies of all documents, including transcripts, records, written
				statements, written reports, analyses, and electronically recorded information
				that—
										(i)contain
				exculpatory information;
										(ii)are intended to
				support any disciplinary action; or
										(iii)are to be
				introduced in the disciplinary hearing.
										(6)Examination of
				physical evidenceUnless waived in writing by the law enforcement
				officer or the counsel or representative of that officer—
									(A)not later than 15
				days before a disciplinary hearing, the prosecuting agency shall notify the law
				enforcement officer or the counsel or representative of that officer of all
				physical, non-documentary evidence; and
									(B)not later than 10
				days before a disciplinary hearing, the prosecuting agency shall provide a
				reasonable date, time, place, and manner for the law enforcement officer or the
				counsel or representative of the law enforcement officer to examine the
				evidence described in subparagraph (A).
									(7)Identification
				of witnessesUnless waived in writing by the law enforcement
				officer or the counsel or representative of the officer, not later than 15 days
				before a disciplinary hearing, the prosecuting agency shall notify the law
				enforcement officer or the counsel or representative of the officer, of the
				name and address of each witness for the law enforcement agency employing the
				law enforcement officer.
								(8)RepresentationDuring
				a disciplinary hearing, the law enforcement officer who is the subject of the
				hearing shall be entitled to due process, including—
									(A)the right to be
				represented by counsel or a representative;
									(B)the right to
				confront and examine all witnesses against the officer; and
									(C)the right to call
				and examine witnesses on behalf of the officer.
									(9)Hearing board
				and procedure
									(A)In
				generalA State or local government agency, other than the law
				enforcement agency employing the officer who is subject of the disciplinary
				hearing, shall—
										(i)determine the
				composition of an independent and impartial disciplinary hearing board;
										(ii)appoint an
				independent and impartial hearing officer; and
										(iii)establish such
				procedures as may be necessary to comply with this section.
										(B)Peer
				representation on disciplinary hearing boardA disciplinary
				hearing board that includes employees of the law enforcement agency employing
				the law enforcement officer who is the subject of the hearing, shall include
				not less than 1 law enforcement officer of equal or lesser rank to the officer
				who is the subject of the hearing.
									(10)Summonses and
				subpoenas
									(A)In
				generalThe disciplinary hearing board or independent hearing
				officer—
										(i)shall have the
				authority to issue summonses or subpoenas, on behalf of—
											(I)the law
				enforcement agency employing the officer who is the subject of the hearing;
				or
											(II)the law
				enforcement officer who is the subject of the hearing; and
											(ii)upon written
				request of either the agency or the officer, shall issue a summons or subpoena,
				as appropriate, to compel the appearance and testimony of a witness or the
				production of documentary evidence.
										(B)Effect of
				failure to comply with summons or subpoenaWith respect to any
				failure to comply with a summons or a subpoena issued under subparagraph
				(A)—
										(i)the disciplinary
				hearing officer or board shall petition a court of competent jurisdiction to
				issue an order compelling compliance; and
										(ii)subsequent
				failure to comply with such a court order issued pursuant to a petition under
				clause (i) shall—
											(I)be subject to
				contempt of a court proceedings according to the laws of the jurisdiction
				within which the disciplinary hearing is being conducted; and
											(II)result in the
				recess of the disciplinary hearing until the witness becomes available to
				testify and does testify or is held in contempt.
											(11)Closed
				hearingA disciplinary hearing shall be closed to the public
				unless the law enforcement officer who is the subject of the hearing requests,
				in writing, that the hearing be open to specified individuals or to the general
				public.
								(12)RecordingAll
				aspects of a disciplinary hearing, including pre-hearing motions, shall be
				recorded by audio tape, video tape, or transcription.
								(13)Sequestration
				of witnessesEither side in a disciplinary hearing may move for
				and be entitled to sequestration of witnesses.
								(14)Testimony under
				oathThe hearing officer or board shall administer an oath or
				affirmation to each witness, who shall testify subject to the laws of perjury
				of the State in which the disciplinary hearing is being conducted.
								(15)Final decision
				on each charge
									(A)In
				generalAt the conclusion of the presentation of all the evidence
				and after oral or written argument, the hearing officer or board shall
				deliberate and render a written final decision on each charge.
									(B)Final decision
				isolated to charge broughtThe hearing officer or board may not
				find that the law enforcement officer who is the subject of the hearing is
				liable for disciplinary action for any violation of law, as to which the
				officer was not charged.
									(16)Burden of
				persuasion and standard of proofThe burden of persuasion or
				standard of proof of the prosecuting agency shall be—
									(A)by clear and
				convincing evidence as to each charge alleging false statement or
				representation, fraud, dishonesty, deceit, moral turpitude, or criminal
				behavior on the part of the law enforcement officer who is the subject of the
				charge; and
									(B)by a preponderance
				of the evidence as to all other charges.
									(17)Factors of just
				cause to be considered by the hearing officer or boardA law
				enforcement officer who is the subject of a disciplinary hearing shall not be
				found guilty of any charge or subjected to any disciplinary action unless the
				disciplinary hearing board or independent hearing officer finds that—
									(A)the officer who is
				the subject of the charge could reasonably be expected to have had knowledge of
				the probable consequences of the alleged conduct set forth in the charge
				against the officer;
									(B)the rule,
				regulation, order, or procedure that the officer who is the subject of the
				charge allegedly violated is reasonable;
									(C)the charging
				party, before filing the charge, made a reasonable, fair, and objective effort
				to discover whether the officer did in fact violate the rule, regulation,
				order, or procedure as charged;
									(D)the charging party
				did not conduct the investigation arbitrarily or unfairly, or in a
				discriminatory manner, against the officer who is the subject of the charge,
				and the charge was brought in good faith; and
									(E)the proposed
				disciplinary action reasonably relates to the seriousness of the alleged
				violation and to the record of service of the officer who is the subject of the
				charge.
									(18)No commission
				of a violationIf the officer who is the subject of the
				disciplinary hearing is found not to have committed the alleged
				violation—
									(A)the matter is
				concluded;
									(B)no disciplinary
				action may be taken against the officer;
									(C)the personnel file
				of that officer shall not contain any reference to the charge for which the
				officer was found not guilty; and
									(D)any pay and
				benefits lost or deferred during the pendency of the disposition of the charge
				shall be restored to the officer as though no charge had ever been filed
				against the officer, including salary or regular pay, vacation, holidays,
				longevity pay, education incentive pay, shift differential, uniform allowance,
				lost overtime, or other premium pay opportunities, and lost promotional
				opportunities.
									(19)Commission of a
				violation
									(A)In
				generalIf the officer who is the subject of the charge is found
				to have committed the alleged violation, the hearing officer or board shall
				make a written recommendation of a penalty to the law enforcement agency
				employing the officer or any other governmental entity that has final
				disciplinary authority, as provided by applicable State or local law.
									(B)PenaltyThe
				employing agency or other governmental entity may not impose a penalty greater
				than the penalty recommended by the hearing officer or board.
									(20)AppealAny
				officer who has been found to have committed an alleged violation may appeal
				from a final decision of a hearing officer or hearing board to a court of
				competent jurisdiction or to an independent neutral arbitrator to the extent
				available in any other administrative proceeding under applicable State or
				local law, or a collective bargaining agreement.
								(i)Waiver of
				rights
								(1)In
				generalAn officer who is notified that the officer is under
				investigation or is the subject of a charge may, after such notification, waive
				any right or procedure guaranteed by this section.
								(2)Written
				waiverA written waiver under this subsection shall be—
									(A)in writing;
				and
									(B)signed by—
										(i)the officer, who
				shall have consulted with counsel or a representative before signing any such
				waiver; or
										(ii)the counsel or
				representative of the officer, if expressly authorized by subsection
				(h).
										(j)Summary
				punishmentNothing in this section shall preclude a public agency
				from imposing summary punishment.
							(k)Emergency
				suspensionNothing in this section may be construed to preclude a
				law enforcement agency from imposing an emergency suspension on a law
				enforcement officer, except that any such suspension shall—
								(1)be followed by a
				hearing in accordance with the requirements of subsection (h); and
								(2)not deprive the
				affected officer of any pay or benefit.
								(l)Retaliation for
				exercising rightsThere shall be no imposition of, or threat of,
				disciplinary action or other penalty against a law enforcement officer for the
				exercise of any right provided to the officer under this section.
							(m)Other remedies
				not impairedNothing in this section may be construed to impair
				any other right or remedy that a law enforcement officer may have under any
				constitution, statute, ordinance, order, rule, regulation, procedure, written
				policy, collective bargaining agreement, or any other source.
							(n)Declaratory or
				injunctive reliefA law enforcement officer who is aggrieved by a
				violation of, or is otherwise denied any right afforded by, the Constitution of
				the United States, a State constitution, this section, or any administrative
				rule or regulation promulgated pursuant thereto, may file suit in any Federal
				or State court of competent jurisdiction for declaratory or injunctive relief
				to prohibit the law enforcement agency from violating or otherwise denying such
				right, and such court shall have jurisdiction, for cause shown, to restrain
				such a violation or denial.
							(o)Protection of
				law enforcement officer personnel files
								(1)Restrictions on
				adverse material maintained in officers’ personnel records
									(A)In
				generalUnless the officer has had an opportunity to review and
				comment, in writing, on any adverse material included in a personnel record
				relating to the officer, no law enforcement agency or other governmental entity
				may—
										(i)include the
				adverse material in that personnel record; or
										(ii)possess or
				maintain control over the adverse material in any form as a personnel record
				within the law enforcement agency or elsewhere in the control of the employing
				governmental entity.
										(B)Responsive
				materialAny responsive material provided by an officer to
				adverse material included in a personnel record pertaining to the officer shall
				be—
										(i)attached to the
				adverse material; and
										(ii)released to any
				person or entity to whom the adverse material is released in accordance with
				law and at the same time as the adverse material is released.
										(2)Right to
				inspection of, and restrictions on access to information in, the officer’s own
				personnel records
									(A)In
				generalSubject to subparagraph (B), a law enforcement officer
				shall have the right to inspect all of the personnel records of the officer not
				less than annually.
									(B)RestrictionsA
				law enforcement officer shall not have access to information in the personnel
				records of the officer if the information—
										(i)relates to the
				investigation of alleged conduct that, if proven, would constitute or have
				constituted a definite violation of a statute providing for criminal penalties,
				but as to which no formal charge was brought;
										(ii)contains letters
				of reference for the officer;
										(iii)contains any
				portion of a test document other than the results;
										(iv)is of a personal
				nature about another officer, and if disclosure of that information in
				non-redacted form would constitute a clearly unwarranted intrusion into the
				privacy rights of that other officer; or
										(v)is
				relevant to any pending claim brought by or on behalf of the officer against
				the employing agency of that officer that may be discovered in any judicial or
				administrative proceeding between the officer and the employer of that
				officer.
										(p)States’
				rights
								(1)In
				generalNothing in this section may be construed—
									(A)to preempt any
				State or local law, or any provision of a State or local law, in effect on the
				date of enactment of the State and Local Law
				Enforcement Discipline, Accountability, and Due Process Act of
				2011, that confers a right or a protection that equals or exceeds
				the right or protection afforded by this section; or
									(B)to prohibit the
				enactment of any State or local law that confers a right or protection that
				equals or exceeds a right or protection afforded by this section.
									(2)State or local
				laws preemptedA State or local law, or any provision of a State
				or local law, that confers fewer rights or provides less protection for a law
				enforcement officer than any provision in this section shall be preempted by
				this section.
								(q)Collective
				bargaining agreementsNothing in this section may be construed
				to—
								(1)preempt any
				provision in a mutually agreed-upon collective bargaining agreement, in effect
				on the date of enactment of the State and
				Local Law Enforcement Discipline, Accountability, and Due Process Act of
				2011, that provides for substantially the same or a greater right
				or protection afforded under this section; or
								(2)prohibit the
				negotiation of any additional right or protection for an officer who is subject
				to any collective bargaining
				agreement.
								.
			4.Prohibition of
			 Federal control over State and local criminal justice agenciesNothing in this Act shall be construed to
			 authorize any department, agency, officer, or employee of the United States to
			 exercise any direction, supervision, or control of any police force or any
			 criminal justice agency of any State or any political subdivision
			 thereof.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to each State on the earlier of—
			(1)2
			 years after the date of enactment of this Act; or
			(2)the conclusion of
			 the second legislative session of the State that begins on or after the date of
			 enactment of this Act.
			
